Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT, dated as of this 17th day of February, 2009 (the
“Effective Date”), by and between Central Virginia Bankshares, Inc. (the
“Company”), and Ralph Larry Lyons (the “Executive”).

 

WHEREAS, the Executive has been a key executive of Central Virginia Bank (the
“Bank”), a wholly owned subsidiary of the Company;

 

WHEREAS, the Company considers the availability of the Executive’s services to
be important to the management and conduct of the Company’s business and desire
to secure the continued availability of the Executive’s services;

 

WHEREAS, the Executive is willing to make his services available to the Company
on the terms and subject to the conditions set forth herein. In consideration of
the mutual covenants and agreements set forth herein, the parties agree as
follows:

 

Part I: General Employment Terms  

 

1.Employment and Duties. Effective on the Effective Date, the Executive shall be
employed as the Bank’s President & CEO (the “Position”) on the terms and subject
to the conditions of this Agreement. The Executive accepts such employment and
agrees to perform the managerial duties and responsibilities of the Position.
The Executive agrees to devote the necessary time and attention on a full-time
basis to the discharge of such duties and responsibilities of an executive
nature relating to the Position as may be assigned to the Executive by the Board
of Directors of the Company or its designee. The Executive may accept any
elective or appointed positions or offices with any duly recognized associations
or organizations whose activities or purposes are closely related to the banking
business or service which would generate goodwill for the Company and its
subsidiaries, provided that the Executive must notify the Board of Directors of
the Company periodically of such positions or offices which he holds.

 

2.         Term. The term of this Agreement is effective as of the Effective
Date, and will continue through the third anniversary of the date here of,
unless terminated or extended as hereinafter provided. This Agreement shall be
extended for successive one-year periods following the original term unless
either party notifies the other in writing at least ninety (90) days prior to
the end of the original term, or the end of any additional one-year renewal
term, that the Agreement shall not be extended beyond its current term. The term
of this Agreement, including any renewal term, is referred to as the “Term.”

 

 

3.

Compensation.

 

 

--------------------------------------------------------------------------------

(a)       Base Salary. For the calendar year 2009, the Company shall pay or
cause the Bank to pay the Executive an annual base salary not less than
$224,744.00. The base salary shall be paid to the Executive in accordance with
established payroll practices of the Company (but no less frequently than
monthly). In connection with the annual performance review of the Executive, the
Company will review the base salary amount (with the goal of completing such
annual review by November 30 of each year or as soon thereafter as is practical)
to consider whether any increase should be made to the base salary for such
year. The base salary during the initial term will not be less than that in
effect at the beginning of the original term or, during a renewal term, will not
be less than that in effect at the beginning of the renewal term.

 

(b)       Annual Bonus. During the Term, the Executive will be eligible to
participate in any of the Company’s long-term or short-term incentive plans,
pursuant to Annual Bonus Metrics adopted by the Compensation Committee on an
annual basis in the first quarter of each year and reviewed with the Executive.

 

 

4.

Benefits.  

 

(a)       Benefit Programs. The Executive shall be eligible to participate in
any plans, programs or forms of compensation or benefits that the Company or its
subsidiaries provide to the class of employees that includes the Executive, on a
basis not less favorable than that provided to such class of employees,
including, without limitation, group medical, disability and life insurance,
vacation and sick leave, and a retirement plan; provided, however, a reasonable
transition period following any change in control, merger, statutory share
exchange, consolidation, acquisition or transaction involving the Company or any
of its subsidiaries shall be permitted in order to make appropriate adjustments
in compliance with this Section 4(a).

 

(b)       Vacation. The Executive shall be entitled to five (5) weeks vacation
annually without loss of pay, to be accrued and used in accordance with the
normal Company policy.

 

(c)       Automobile. The Company shall provide or cause the Bank to provide the
Executive with an appropriate automobile or a monthly automobile allowance as
determined by the Board of Directors of the Company or its designee (such
allowance to be paid in accordance with established payroll practices of the
Company but no less frequently than monthly).

 

5.         Reimbursement of Expenses. The Company shall reimburse or cause the
Bank to reimburse the Executive promptly, upon incurring reasonable expenses,
subject to presentation of adequate substantiation, including receipts, for the
reasonable travel, entertainment, lodging and other business expenses incurred
by the Executive, including, without limitation, those expenses incurred by the
Executive and the Executive’s spouse in attending trade and professional
association conventions, meetings and other related functions. However, the
Company reserves the right to review these expenses periodically and determine,
in its sole discretion, whether future reimbursement of such expenses to the
Executive will continue without prior approval by the Board of Directors of the
Company or its designee of the expenses. In no event will such reimbursements be
made later than the last day of the year following the year in which the
Executive incurs the reimbursable expense.

 

2

 



 

--------------------------------------------------------------------------------

 

 

6.

Termination of Employment.  

 

(a)       Death or Incapacity. The Executive’s employment under this Agreement
shall terminate automatically upon the Executive’s death. In the event of
termination due to the death of the Executive, the Executive’s beneficiary
designated in writing (provided such writing is executed and dated by the
Executive and delivered to the Company in a form acceptable to the Company prior
to the Executive’s death) and surviving the Executive or, if none, the
Executive’s estate, as applicable, shall receive, in addition to all other
benefits accruing upon death, an amount equal to three (3) months of the
Executive’s base salary in effect at his death. Such amount will be payable over
the three (3) month period beginning the month following the month in which the
Executive’s death occurred in accordance with the established payroll practices
of the Company (not less frequently than monthly) for the period during which
such payments are to be made. If the Company determines that the Incapacity, as
hereinafter defined, of the Executive has occurred, it may terminate the
Executive’s employment and this Agreement upon thirty (30) days’ written notice,
provided that, within thirty (30) days after receipt of such notice, the
Executive shall not have returned to full-time performance of the Executive’s
assigned duties. “Incapacity” shall mean the failure of the Executive to perform
the Executive’s assigned duties with the Company on a full-time basis as a
result of mental or physical illness or injury as determined by a physician
selected by the Company for ninety (90) consecutive calendar days. The Executive
shall not be entitled to any additional benefits under this Agreement as a
result of a termination due to Incapacity.

 

(b)       Termination by Company With or Without Cause. The Company may
terminate the Executive’s employment during the term of this Agreement, with or
without Cause. For purposes of this Agreement, “Cause” shall mean:

 

(i)        the Executive’s willful misconduct in connection with the performance
of the Executive’s duties which the Company believes does or may result in
material harm to the Company or any of its subsidiaries;

 

(ii)       the Executive’s misappropriation or embezzlement of funds or property
of the Company or any of its subsidiaries;

 

(iii)      the Executive’s fraud or dishonesty with respect to the Company or
any of its subsidiaries;

 

(iv)      the Executive’s failure to perform any of the duties and
responsibilities required by the Position (other than by reason of Incapacity)
or the Executive’s willful failure to follow reasonable instructions or policies
of the Bank or the Company, in either case after being advised in writing of
such failure and being given a reasonable opportunity and period (as determined
by the Bank or the Company) to remedy such failure;

 

(v)       the Executive’s conviction of, indictment for (or its procedural
equivalent), or entering of a guilty plea or plea of no contest with respect to
any felony or

 

3

 



 

--------------------------------------------------------------------------------

any other crime involving moral turpitude or any other crime with respect to
which imprisonment is a possible punishment; or

 

(vi)      the Executive’s breach of a material term of this Agreement, or
violation in any material respect of any code or standard of behavior generally
applicable to officers of the Bank or the Company, after being advised in
writing of such breach or violation and being given a reasonable opportunity and
period (as determined by the Bank or the Company) to remedy such breach or
violation;

 

(vii)     the Executive’s breach of fiduciary duties owed to the Company or any
of its subsidiaries; or

 

(viii)    the Executive’s willful engaging in conduct that, if it became known
by any regulatory or governmental agency or the public, is reasonably likely to
result, in the good faith judgment of the Company, in material injury to the
Company or any of its subsidiaries, monetarily or otherwise.

 

(c)       Termination by Executive for Good Reason. The Executive may terminate
employment for Good Reason. For purposes of this Agreement, “Good Reason” shall
mean:

 

(i)        the continued assignment to the Executive of duties inconsistent with
the Executive’s position, authority, duties or responsibilities as contemplated
by Section 1 hereof or, in the event of a Change of Control (as hereinafter
defined), Section 10(a);

 

(ii)       any action taken by the Bank or the Company which results in a
substantial reduction in the status of the Executive, including a significant
diminution in the Executive’s position, authority, duties or responsibilities;

 

(iii)      the relocation of the Executive to any other primary place of
employment which might require the Executive to move the Executive’s residence
which, for this purpose, includes any reassignment to a place of employment
located more than fifty (50) miles from the Executive’s initially assigned place
of employment, without the Executive’s express written consent to such
relocation; provided, however, this subsection (iii) shall not apply in
connection with the relocation of the Executive if the Company decides to
relocate its headquarters; or

 

(iv)      any failure by the Company, or any successor entity following a Change
of Control, to comply with the provisions of Sections 3 and 4 or Section 10(b)
hereof or to honor any other term or provision of this Agreement.

 

Notwithstanding the above, “Good Reason” shall not include the removal of the
Executive as an officer of any subsidiary of the Company (including the Bank if
the Bank is not the Company) in order that the Executive might concentrate the
Executive’s efforts on the Company, any resignation by the Executive where Cause
for the Executive’s termination by the Company exists, or an isolated,
insubstantial and/or inadvertent action not taken in bad faith by the Bank or

 

4

 



 

--------------------------------------------------------------------------------

the Company and which is remedied by the Bank or the Company within a reasonable
time after receipt of notice thereof given by the Executive.

 

 

7.

Obligations of the Company Upon Termination.  

 

(a)       Without Cause; Good Reason. If, during the Term, either the Company
shall terminate the Executive’s employment without Cause or the Executive shall
terminate employment for Good Reason, the Executive shall be entitled to the
following;

 

(i)        payment in a lump sum as soon as administratively feasible after the
termination of employment of Executive’s annual base salary through the date of
termination to the extent not theretofore paid;

 

(ii)       continuation of the Executive’s annual base salary for a period of
eighteen (18) months from the date of termination of employment;

 

(iii)      continuation for eighteen (18) months after the date of termination
of employment of any health care (medical, dental and vision) plan coverage
other than that under a flexible spending account provided to the Executive and
the Executive’s spouse and dependents at the date of termination with the
Company paying the normal Company paid contribution therefor, on a monthly or
more frequent basis, for similarly situated active employees and with such
coverage being available on the same basis as available to similarly active
employees during such continuation period, provided that the Executive’s
continued participation is possible under the general terms and provisions of
such plans and programs. If the Company reasonably determines that maintaining
such coverage for the Executive or the Executive’s spouse or dependents is not
feasible under the terms and provisions of such plans and programs (or where
such continuation would adversely affect the tax status of the plan pursuant to
which the coverage is provided), the Company shall pay the Executive cash equal
to the estimated cost of the expected Company contribution therefor for eighteen
(18) months after the date of termination of employment with such payments to be
made in accordance with the established payroll practices of the Company (not
less frequently than monthly) for employees generally for the period during
which such cash payments are to be provided; and

 

(iv)      any earned long-term or short-term incentive payments to the extent
not theretofore paid.

 

(b)       Non-Competition. Notwithstanding the foregoing, all such payments and
benefits under Section 7(a) otherwise continuing for periods after the
Executive’s termination of employment shall cease to be paid, and the Company
and the Bank shall have no further obligation due with respect thereto, in the
event the Executive engages in “Competition” or makes any “Unauthorized
Disclosure of Confidential Information.” In addition, in exchange for the
payments on termination as provided herein, other provisions of this Agreement
and other valuable consideration hereby acknowledged and except as limited by
Section 7(d), the Executive agrees that the Executive will not engage in
Competition for a period of eighteen (18) months after the Executive’s
employment with the Bank ceases for any reason other than the

 

5

 



 

--------------------------------------------------------------------------------

expiration or nonrenewal of this Agreement at the end of the original or any
renewal term. For purposes hereof:

 

(i)        “Competition” means the Executive’s engaging without the written
consent of the Board of Directors of the Company or a person authorized thereby,
in an activity as an officer, a director, an employee, a partner, a more than
one percent shareholder or other owner, an agent, a consultant, or in any other
individual or representative capacity within ten (10) miles of headquarters or
any branch office of the Company or any of its subsidiaries (unless the
Executive’s duties, responsibilities and activities, including supervisory
activities, for or on behalf of such activity, are not related in any way to
such competitive activity) if it involves:

 

(A)      engaging in or entering into the business of any banking, lending or
any other business activity in which the Company or any subsidiary thereof is
actively engaged at the time the Executive’s employment ceases, or

 

(B)      soliciting or contacting, either directly or indirectly, any of the
customers or clients of the Company or any subsidiary thereof for the purpose of
competing with the products or services provided by the Company or any
subsidiary thereof, or

 

(C)      employing or soliciting for employment any employees of the Company or
any subsidiary thereof for the purpose of competing with the Company or any
subsidiary thereof;

 

provided, however, that activity which cannot reasonably be construed to have
the potential to compete with or to further competition with the Company or any
of its subsidiaries shall not be prohibited by this Agreement.

 

(ii)       “Unauthorized Disclosure of Confidential Information” means the use
or disclosure of information in violation of Section 8 of this Agreement.

 

(iii)      For purposes of this Agreement, “customers” or “clients” of the
Company or any subsidiary thereof means individuals or entities to whom the
Company or any subsidiary thereof has provided banking, lending, or other
similar financial services at any time from the Effective Date through the date
the Executive’s employment with the Company ceases.

 

(c)       Death or Incapacity. If the Executive’s employment is terminated by
reason of death or incapacity in accordance with Section 6(a) hereof, this
Agreement shall terminate without further obligation to the Executive or the
Executive’s beneficiary designated in writing (provided such writing is executed
and dated by the Executive and delivered to the Company in a form acceptable to
the Company prior to the Executive’s death) and surviving the Executive or, if
none, the Executive’s estate, as applicable, other than to pay to such person
any unpaid annual base salary through the date of termination as soon as
administratively feasible after the date of termination, except as otherwise
specified in Section 6(a).

 

6

 



 

--------------------------------------------------------------------------------

 

(d)       Cause: Other Than for Good Reason. If the Executive’s employment shall
be terminated for Cause or for other than Good Reason, this Agreement shall
terminate without any further obligation of the Company to the Executive other
than to pay to the Executive any unpaid annual base salary through the date of
termination as soon as administratively feasible after the date of termination.
The Executive will still be required to comply with the non- solicitation,
non-contact, non-hire and confidentiality covenants set forth in Section 7(b) of
this Agreement, except that the Executive will not be require to comply with the
restriction contained in Section 7(b)(i)(A) upon a termination for Cause or for
other than Good Reason.

 

(e)       Remedies. The Executive acknowledges that the restrictions set forth
in Section 7(b) of this Agreement are just, reasonable, and necessary to protect
the legitimate business interests of the Company. The Executive further
acknowledges that if the Executive breaches or threatens to breach any provision
of Section 7(b), the Company’s remedies at law will be inadequate, and the
Company will be irreparably harmed. Accordingly, the Company shall be entitled
to an injunction, both preliminary and permanent, restraining the Executive from
such breach or threatened breach, such injunctive relief not to preclude the
Company from pursuing all available legal and equitable remedies. In addition to
all other available remedies, if the Executive violates the provisions of
Section 7(b), the Executive shall pay all costs and fees, including attorneys’
fees, incurred by the Company in enforcing the provisions of that Section. If,
on the other hand, it is finally determined by a court of competent jurisdiction
that a breach or threatened breach did not occur under Section 7(b) of this
Agreement, the Company shall reimburse the Executive for reasonable legal fees
incurred to defend that claim.

 

8.         Confidentiality. As an employee of the Company, the Executive will
have access to and may participate in the origination of non-public, proprietary
and confidential information relating to the Company and/or its subsidiaries,
and the Executive acknowledges a fiduciary duty owed to the Company and its
subsidiaries not to disclose impermissibly any such information. Confidential
information may include, but is not limited to, trade secrets, customer lists
and information, internal corporate planning, methods of marketing and
operation, and other data or information of or concerning the Company or its
customers that is not generally known to the public or in the banking industry.
The Executive agrees never to use or disclose to any third party any such
confidential information, either directly or indirectly, except as may be
authorized in writing specifically by the Company.

 

Notwithstanding the foregoing, nothing in this Agreement is intended to prohibit
the Executive from performing any duty or obligation that shall arise as a
matter of law. Specifically, the Executive shall continue to be under a duty to
truthfully respond to any legal and valid subpoena or other legal process. This
Agreement is not intended in any way to proscribe the Executive’s right and
ability to provide information to any federal, state or local agency in response
or adherence to the lawful exercise of such agency’s authority. In the event the
Executive is requested to disclose confidential information by subpoena or other
legal process or lawful exercise of authority, the Executive shall promptly
provide the Company with notice of the same and either receive approval from the
Company to make the disclosure or cooperate with the Company in the Company’s
effort, at its sole expense, to avoid disclosure.

 

7

 



 

--------------------------------------------------------------------------------

Part II: Change of Control

 

9.         Employment After a Change of Control. If a Change of Control of the
Company occurs during the Term, and the Executive is employed by the Company on
the date the Change of Control occurs (the “Change of Control Date”), the
Company will continue to employ the Executive in accordance with the terms and
conditions of this Agreement for the period beginning on the Change of Control
Date and ending on the third anniversary of such date (the “Change of Control
Employment Period”). If a Change of Control occurs on account of a series of
transactions, the Change of Control Date is the date of the last of such
transactions. Notwithstanding any other term or provision of this Agreement, in
the event of a Change of Control of the Company, Sections 9 through 15 in this
Part II shall become effective and govern the terms and conditions of the
Executive’s employment during the Change of Control Employment Period and
supersede any inconsistent provisions of Part I. For purposes hereof: (i) the
term “Company” includes any acquirer or successor to Central Virginia
Bankshares, Inc.; and (ii) the term “affiliated companies” includes any company
controlled by, controlling or under common control with the Company.

 

 

10.

Terms of Employment.  

 

(a)       Position and Duties. During the Change of Control Employment Period,
(i) the Executive’s position, authority, duties and responsibilities will be at
least commensurate in all material respects with the most significant of those
held, exercised and assigned at any time during the ninety (90) day period
immediately preceding the Change of Control Date, and (ii) the Executive’s
services will be performed at the location where the Executive was employed
immediately preceding the Change of Control Date or any office that is the
headquarters of the Company or the Bank and is less than thirty-five (35) miles
from such location; it being understood and agreed that this subsection (ii)
shall supercede the provisions of Section 6(c)(iii) dealing with the relocation
of the Executive following a Change of Control.

 

(b)       Compensation and Benefits. During the Change of Control Employment
Period, the Executive shall be entitled to the following based on the applicable
compensation, plan or program paid or payable, or provided, to the Executive by
the Company and its affiliated companies for the twelve (12) month period
immediately preceding the Change of Control Date (the “Pre-Change in Control
Period”):

 

(i)        an annual base salary at least equal to the base salary paid or
payable to the Executive by the Company and its affiliated companies for the
Pre-Change in Control Period, that is reviewed at least annually, that is
increased at any time and from time to time as will be substantially consistent
with increases in base salary generally awarded in the ordinary course of
business to other peer executives of the Company and its affiliated companies,
that subsequently will not be reduced after any such increase (the term “Annual
Base Salary” as used in this Agreement refers to the Annual Base Salary as so
increased);

 

(ii)       an annual incentive opportunity generally applicable to other peer
executives of the Company and its affiliated companies, but in no event
providing the

 

8

 



 

--------------------------------------------------------------------------------

Executive with a less favorable opportunity to earn a target annual bonus than
that under the annual incentive plan as in effect at any time during Pre-Change
in Control Period (including an annual bonus opportunity of equal to at least
that percentage, if any, of the Executive’s then current annual base salary as
provided in Section 3(b));

 

(iii)      other incentive (including stock incentive) opportunities or awards
generally applicable to other peer executives of the Company and its affiliated
companies, but in no event providing the Executive with a less favorable such
incentive opportunity or award (including an annual stock opportunity or award
with a value equal to at least that percentage, if any, of the Executive’s then
current base salary as provided in Section 3(c)); and

 

(iv)      participation in savings and retirement, insurance plans, policies and
programs, coverage under welfare benefit plans, policies and programs, fringe
benefits and vacation that either (A) is applicable generally to other peer
executives of the Company and its affiliated companies or (B) provides
substantially the same savings opportunities and retirement benefit
opportunities, coverage under welfare benefit plans, policies and programs,
fringe benefits and vacation in the aggregate as those provided by the Company
and its affiliated companies for the Executive under such plans, policies and
programs as in effect at any time during the Pre-Change in Control Period.

 

(c)       Possible Reduction in Payment and Benefits. Following any Change of
Control, to the extent that any amount of pay or benefits provided to the
Executive under this Agreement would cause the Executive to be subject to an
excise tax under sections 280G and 4999 of the Internal Revenue Code of 1986, as
amended (the “Code”), and after taking into consideration all other amounts
payable to the Executive under other Company plans, programs, policies, and
arrangements, then the amount of pay and benefits provided under this Agreement
shall be reduced to the extent necessary to avoid imposition of any such excise
taxes. The order of reduction shall be first all cash payments on a pro rata
basis, then any equity compensation or accelerated vesting on a pro rata basis,
and lastly medical, dental and vision coverage.

 

(d)       Acceleration of Vesting of Stock Awards. Except as may be otherwise
agreed to by the Executive, all stock option and similar agreements with the
Executive evidencing the grant of a stock option or other award under the
Company’s 2006 Stock Incentive Plan or any successor or replacement plan will
provide that (i) the vesting of such stock awards will accelerate and become
immediately exercisable and fully vested as of the Change of Control Date, and
(ii) in the case of stock options, the Executive will have at least ninety (90)
days after termination of employment, or such longer period as may be provided
for in the separate stock option agreement, but in no event longer that the end
of the regular term thereof (determined without regard to the Executive’s
cessation of employment) to exercise the stock options.

 

 

11.

Termination of Employment Following Change of Control.  

 

(a)       Death or Incapacity. The Executive’s employment will terminate
automatically upon the Executive’s death or Incapacity (as defined in Section
6(a)) during the Change of Control Employment Period.

 

9

 



 

--------------------------------------------------------------------------------

 

(b)       Cause. The Company may terminate the Executive’s employment during the
Change of Control Employment Period for Cause (as defined in Section 6(b)).

 

(c)       Good Reason. The Executive’s employment may be terminated during the
Change of Control Employment Period by the Executive for Good Reason (as defined
in Section 6(c).

 

(d)       Other Termination. The Board of Directors of the Company may request
in writing that the Executive relinquish the Executive’s position and terminate
the Executive’s employment in order to facilitate or ensure that an acquisition
occurs that does not meet the definition in Section 15 of a “Change of Control.”
In this event, the Executive’s employment will be deemed terminated without
Cause, and the Executive will be entitled to the benefits under Section 12.

 

(e)       Notice of Termination. Any termination during the Change of Control
Employment Period by the Company or by the Executive for Good Reason shall be
communicated by written Notice of Termination to the other party hereto. For
purposes of this Agreement, a “Notice of Termination” shall mean a notice which
shall indicate the specific termination provision in this Agreement relied upon.

 

(f)        Date of Termination. “Date of Termination” means (i) if the
Executive’s employment is terminated by the Company for Cause, or by the
Executive for Good Reason, the date of receipt of the Notice of Termination or
any later date specified therein, as the case may be, (ii) if the Executive’s
employment is terminated by the Company other than for Cause or Incapacity, the
date specified in the Notice of Termination (which shall not be less than thirty
(30) nor more than sixty (60) days from the date such Notice of Termination is
given), and (iii) if the Executive’s employment is terminated for Incapacity,
thirty (30) days after Notice of Termination is given, provided that the
Executive shall not have returned to the full-time performance of duties during
such thirty (30) day period.

 

 

12.

Compensation Upon Termination.  

 

(a)       Termination Without Cause or for Good Reason. The Executive will be
entitled to the following benefits if, during the Change of Control Employment
Period, the Company terminates the Executive’s employment without Cause or the
Executive terminates employment with the Company or any affiliated company for
Good Reason:

 

(i)        Accrued Obligations. The Accrued Obligations are the sum of: (A) the
Executive’s Annual Base Salary through the Date of Termination at the rate in
effect just prior to the time a Notice of Termination is given; (B) the amount,
if any, of any incentive or bonus compensation theretofore earned which has not
yet been paid; (C) the product of the Annual Bonus paid or payable, including by
reason of deferral, for the most recently completed year and a fraction, the
numerator of which is the number of days in the current year through the Date of
Termination and the denominator of which is 365; and (D) any benefits or awards
(including both the cash and stock components)

 

10

 



 

--------------------------------------------------------------------------------

which pursuant to the terms of any plans, policies or programs have been earned
or become payable, but which have not yet been paid to the Executive (but not
including amounts that previously had been deferred at the Executive’s request,
which amounts will be paid in accordance with the Executive’s existing
directions). The Accrued Obligations will be paid to the Executive in a lump sum
payment of cash or stock, as applicable, as soon as administratively feasible
after the Date of Termination; provided, however, that if payment of any such
Accrued Obligation at such time would result in a prohibited acceleration under
Section 409A of the Code, such Accrued Obligation shall be paid at the time the
Accrued Obligation would have been paid under the applicable plan, policy,
program or arrangement relating to such Accrued Obligation had the Executive
remained employed with the Company or the Bank.

 

(ii)       Salary Continuance Benefit. The Salary Continuance Benefit is an
amount equal to 2.0 times the Executive’s Final Compensation. For purposes of
this Agreement, “Final Compensation” means the Annual Base Salary in effect at
the Date of Termination, plus the average Annual Bonus paid or payable for the
two most recently completed years (both of which shall include any amount
contributed therefrom by the Executive to a salary reduction agreement or any
other program that provides for pre-tax salary reductions or compensation
deferrals and shall include any such compensation paid by Central Virginia Bank
or any of its subsidiaries). The Salary Continuance Benefit will be paid to the
Executive in a lump sum cash payment as soon as administratively feasible
following the Date of Termination;

 

(iii)      Health Care Continuance Benefit. For thirty-six (36) months after the
Date of Termination, coverage under any health care (medical, dental and vision)
plan or plans (“Health Care Plans”) other than a flexible spending account
provided to the Executive and the Executive’s spouse and dependents at the date
of termination shall continue with the Company paying the normal Company paid
contribution therefor for similarly situated active employees and with such
coverage being available on the same basis as available to similarly active
employees during such continuation period (the “Health Care Continuance
Benefit”), provided that the Executive’s continued participation is possible
under the general terms and provisions of such plans. The following rules shall
also apply:

 

(A)        If the Company cannot maintain such coverage for the Executive or the
Executive’s spouse or dependents under the terms and provisions of such plans
and programs (or where such continuation would adversely affect the tax status
of the plan pursuant to which the coverage is provided), the Company shall
either provide substantially identical benefits directly or through an insurance
arrangement or shall pay the Executive cash equal to the estimated cost of the
expected Company contribution therefor for thirty-six (36 months after the Date
of Termination with such payments to be made in accordance with the established
payroll practices of the Company (not less frequently than monthly) for
employees generally for the period during which such cash payments are to be
provided.

 

11

 



 

--------------------------------------------------------------------------------

(B)        The Health Care Continuance Benefit as to any Health Care Plan will
cease if and when the Executive has obtained health care coverage under one or
more welfare benefit plans of a subsequent Bank that provides for equal or
greater benefits to the Executive and the Executive’s spouse and dependents with
respect to the specific type of benefit.

 

(C)      The Executive and the Executive’s spouse and dependents will become
eligible for COBRA continuation coverage as of the date the Health Care
Continuance Benefit ceases for all health and dental benefits.

 

(iv)      It is the intention of the parties that no payment be made or benefit
provided to Executive pursuant to this Agreement that would constitute an
“excess parachute payment” within the meaning of Section 280G of the Code and
any regulations thereunder, thereby resulting in a loss of an income tax
deduction by the Corporation or the imposition of an excise tax on Executive
under Section 4999 of the Code. If the independent accountants serving as
auditors for the Corporation on the date of a Change of Control (or any other
accounting firm designated by the Corporation) determine that some or all of the
payments or benefits scheduled under this Agreement, as well as any other
payments or benefits on a Change of Control, would be nondeductible by the
Company under Section 280G of the Code, then the payments scheduled under this
Agreement will be reduced to one dollar less than the maximum amount which may
be paid without causing any such payment or benefit to be nondeductible. The
determination made as to the reduction of benefits or payments required
hereunder by the independent accountants shall be binding on the parties.
Executive shall have the right to designate within a reasonable period, which
payments or benefits will be reduced provided, however, that if no direction is
received from Executive, the Corporation shall implement the reductions in its
discretion.

 

(b)       Death. If the Executive dies during the Change of Control Employment
Period, this Agreement will terminate without any further obligation on the part
of the Company under this Agreement, other than for (i) payment of the Accrued
Obligations at the time set forth in Section 12(a)(i); (ii) three (3) months of
the Executive’s Base Salary (which shall be paid to the Executive’s beneficiary
designated in writing (provided such writing is executed and dated by the
Executive and delivered to the Company in a form acceptable to the Company prior
to the Executive’s death) and surviving the Executive or, if none, the
Executive’s estate, as applicable, over the three (3) month period beginning
with the month following the month in which the Executive’s death occurred in
accordance with the established payroll practices of the Company (not less
frequently than monthly); (iii) the timely payment or provision of the Health
Care Continuance Benefit to the Executive’s spouse and dependents (not less
frequently than monthly) for thirty-six (36) months following the date of death;
and (iv) the timely payment of all death and retirement benefits pursuant to the
terms of any plan, policy or arrangement of the Company and its affiliated
companies.

 

(c)       Incapacity. If the Executive’s employment is terminated because of the
Executive’s Incapacity during the Change of Control Employment Period, this
Agreement will

 

12

 



 

--------------------------------------------------------------------------------

terminate without any further obligation on the part of the Company under this
Agreement, other than for (i) payment of the Accrued Obligations at the time set
forth in Section 12 (a)(i); (ii) three (3) months of the Executive’s Base Salary
(which shall be paid to the Executive in a lump sum cash payment as soon as
administratively feasible after the Date of Termination); (iii) the timely
payment or provision of the Health Care Continuance Benefit (not less frequently
than monthly) for thirty-six (36) months following the Date of Termination; and
(iv) the timely payment of all disability and retirement benefits pursuant to
the terms of any plan, policy or arrangement of the Company and its affiliated
companies.

 

(d)       Cause: Other than for Good Reason. If the Executive’s employment is
terminated for Cause during the Change of Control Employment Period, this
Agreement will terminate without further obligation to the Executive other than
the payment to the Executive of the Annual Base Salary through the Date of
Termination, plus the amount of any compensation previously deferred by the
Executive. If the Executive terminates employment during the Change of Control
Employment Period, excluding a termination for Good Reason, this Agreement will
terminate without further obligation to the Executive other than for the Accrued
Obligations (which will be paid at the time set forth in Section 1 2(a)(i)) and
any other benefits to which the Executive may be entitled pursuant to the terms
of any plan, program or arrangement of the Company and its affiliated companies.

 

 

13.

Fees and Expenses: Mitigation: Noncompetition.  

 

(a)       The Company will pay or reimburse the Executive for all costs and
expenses, including, without limitation, court costs and reasonable attorneys’
fees, incurred by the Executive (i) in contesting or disputing any termination
of the Executive’s employment or (ii) in seeking to obtain or enforce any right
or benefit provided by this Agreement, in each case provided the Executive’s
claim is substantially upheld by a court of competent jurisdiction. Any
reimbursements to be paid by the Company to the Executive under this Section 13
must be paid as soon as administratively feasible after the termination of any
such litigation or other proceeding, or the settlement thereof, under terms on
which the Executive’s claim is substantially upheld.

 

(b)       The Executive shall not be required to mitigate the amount of any
payment the Company becomes obligated to make to the Executive in connection
with this Agreement, by seeking other employment or otherwise. Except as
specifically provided above with respect to the Health Care Continuance Benefit,
the amount of any payment provided for in Section 12 shall not be reduced,
offset or subject to recovery by the Company by reason of any compensation
earned by the Executive as the result of employment by another Bank after the
Date of Termination, or otherwise.

 

(c)       The Executive will not be required to comply with the noncompetition
covenant in Section 7(b) if the Executive’s employment is terminated during the
Change of Control Employment Period without Cause or he terminates during the
Change in Control Employment Period for Good Reason. Otherwise, the
noncompetition covenant in Section 7(b) shall apply.

 

13

 



 

--------------------------------------------------------------------------------

14.       Continuance of Health Care Continuation Benefits Upon Death. If the
Executive dies while receiving a Health Care Continuance Benefit, the
Executive’s spouse and dependents will continue to be covered under all
applicable Health Care Plans during the remainder of the thirty-six (36) month
coverage period as described above. The Executive’s spouse and dependents will
become eligible for COBRA continuation coverage for health and dental benefits
at the end of such thirty-six (36) month period.

 

15.       Change of Control Defined. For purposes of this Agreement, a “Change
of Control” shall mean:

 

(a)       the acquisition after the Effective Date by any individual, entity or
group (within the meaning of Section 13(d)(3) of the Securities Exchange Act of
1934, as amended (the “Exchange Act’) of beneficial ownership (within the
meaning of Rule 13d-3 under the Exchange Act), of securities of the Company
representing 20% or more of the combined voting power of the then outstanding
securities; provided, however, that the following acquisitions shall not
constitute a Change of Control:

 

(i)        acquisition directly from the Company (excluding an acquisition by
virtue of the exercise of a conversion privilege);

 

 

(ii)

any acquisition by the Company;

 

(iii)      any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company; or

 

(iv)      any acquisition pursuant to a reorganization, merger or consolidation
by any corporation owned or proposed to be owned, directly or indirectly, by
shareholders of the Company if the shareholders’ ownership of securities of the
corporation resulting from such transaction constitutes a majority of the
ownership of securities of the resulting entity and at least a majority of the
members of the board of directors of the corporation resulting from such
transaction were members of the Incumbent Board as defined in this Agreement at
the time of the execution of the initial agreement providing for such
reorganization, merger or consolidation; or

 

(b)       where individuals who, as of the Effective Date, constitute the Board
of Directors of the Company (the “Incumbent Board”) cease for any reason to
constitute at least a majority of such Board of Directors; provided, however,
that any individual becoming a director subsequent to the Effective Date whose
election, or nomination for election by the shareholders was approved by a vote
of at least a majority of the directors then comprising the Incumbent Board
shall be considered as though such individual were a member of the Incumbent
Board, but excluding, for this purpose, any such individual whose initial
assumption of office occurs as a result of either an actual or threatened
election contest (as such terms are used in Rule 14a-11 of Regulation 14A
promulgated under the Exchange Act) or other actual or threatened solicitation
of proxies or consents by or on behalf of a person other than a member of the
Board of Directors; or

 

14

 



 

--------------------------------------------------------------------------------

 

(c)

the Company consummates after the Effective Date:

 

(i)        a merger, statutory share exchange, or consolidation of the Company
with any other corporation, except as provided in subparagraph (a)(iv) of this
section, or

 

(ii)       the sale or other disposition of all or substantially all of the
assets of the Company.

 

Notwithstanding the foregoing, neither consummation, nor shareholder approval
of, the Merger by Central Virginia Bank’s or the Company’s shareholders shall
constitute a Change of Control.

 

Part III: Miscellaneous  

 

16.       Documents. All documents, record, tapes and other media of any kind or
description relating to the business of the Company or any of its subsidiaries
(the “Documents”), whether or not prepared by the Executive, shall be the sole
and exclusive property of the Company. The Documents (and any copies) shall be
returned to the Company upon the Executive’s termination of employment for any
reason or at such earlier time or times as the Board of Directors of the Company
or its designee may specify.

 

17.       Severability. If any provision of this Agreement, or part thereof, is
determined to be unenforceable for any reason whatsoever, it shall be severable
from the remainder of this Agreement and shall not invalidate or affect the
other provisions of this Agreement, which shall remain in full force and effect
and shall be enforceable according to their terms. No covenant shall be
dependent upon any other covenant or provision herein, each of which stands
independently.

 

18.       Modification. The parties expressly agree that should a court find any
provision of this Agreement, or part thereof, to be unenforceable or
unreasonable, the court may modify the provision, or part thereof, in a manner
which renders that provision reasonable, enforceable, and in conformity with the
public policy of Virginia.

 

19.       Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Virginia.

 

20.       Notices. All written notices required by this Agreement shall be
deemed given when delivered personally or sent by registered or certified mail,
return receipt requested, to the parties at their addresses set forth on the
signature page of this Agreement. Each party may, from time to time, designate a
different address to which notices should be sent.

 

21.       Amendment. This Agreement may not be varied, altered, modified or in
any way amended except by an instrument in writing executed by the parties
hereto or their legal representatives.

 

22.       Binding Effect. This Agreement shall be binding upon the Executive and
on the Company, its successors and assigns effective on the date first above
written subject to the

 

15

 



 

--------------------------------------------------------------------------------

approval by the Board of Directors of the Company. The Company will require any
successor to all or substantially all of the business and/or assets of the
Company to assume expressly and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place. If the Executive dies before receiving
all payments due under this Agreement, unless expressly otherwise provided
hereunder or in a separate plan, program, arrangement or agreement, any
remaining payments due after the Executive’s death shall be made to the
Executive’s beneficiary designated in writing (provided such writing is executed
and dated by the Executive and delivered to the Company in a form acceptable to
the Company prior to the Executive’s death) and surviving the Executive or, if
none, to the Executive’s estate.

 

23.       No Construction Against Any Party. This Agreement is the product of
informed negotiations between the Executive and the Company. If any part of this
Agreement is deemed to be unclear or ambiguous, it shall be construed as if it
were drafted jointly by all parties. The Executive and the Company agree that
neither party was in a superior bargaining position regarding the substantive
terms of this Agreement.

 

24.       Deferred Compensation Omnibus Provision. Notwithstanding any other
provision of this Agreement, it is intended that any payment or benefit which is
provided pursuant to or in connection with this Agreement which is considered to
be deferred compensation subject to Section 409A of the Code shall be provided
and paid in a manner, and at such time, including without limitation payment and
provision of benefits only in connection with the occurrence of a permissible
payment event contained in Section 409A (e.g. death, disability, separation from
service from the Company and its affiliates as defined for purposes of Section
409A of the Code), and in such form, as complies with the applicable
requirements of Section 409A of the Code to avoid the unfavorable tax
consequences provided therein for non-compliance. Notwithstanding any other
provision of this Agreement, the Company’s Compensation Committee or Board of
Directors is authorized to amend this Agreement, to amend or void any election
made by the Executive under this Agreement and/or to delay the payment of any
monies and/or provision of any benefits in such manner as may be determined by
it to be necessary or appropriate to comply, or to evidence or further evidence
required compliance, with Section 409A of the Code (including any transition or
grandfather rules thereunder). For purposes of this Agreement, all rights to
payments and benefits hereunder shall be treated as rights to receive a series
of separate payments and benefits to the fullest extent allowed by Section 409A
of the Code. If the Executive is a key employee (as defined in Section 4 16(i)
of the Code without regard to paragraph (5) thereof) and any of the Company’s
stock is publicly traded on an established securities market or otherwise, then
payment of any amount or provision of any benefit under this Agreement which is
considered deferred compensation subject to Section 409A of the Code shall be
deferred for six (6) months as required by Section 409A(a)(2)(B)(i) of the Code
(the “409A Deferral Period”). In the event such payments are otherwise due to be
made in installments or periodically during the 409A Deferral Period, the
payments which would otherwise have been made in the 409A Deferral Period shall
be accumulated and paid in a lump sum as soon as the 409A Deferral Period ends,
and the balance of the payments shall be made as otherwise scheduled. In the
event benefits are required to be deferred, any such benefit may be provided
during the 409A Deferral Period at the Executive’s expense, with the Executive
having a right to reimbursement from the Company once the 409A

 

16

 



 

--------------------------------------------------------------------------------

Deferral Period ends, and the balance of the benefits shall be provided as
otherwise scheduled. For purposes of this Agreement, termination of employment
and Date of Termination will be read to mean a “separation from service” within
the meaning of Section 409A of the Code where it is reasonably anticipated that
no further services would be performed after such date or that the level of bona
fide services Executive would perform after that date (whether as an employee or
independent contractor) would permanently decrease to less than 50% of the
average level of bona fide services performed over the immediately preceding
thirty-six (36) month period.

 

25.       Entire Agreement. Except as provided in the remainder of this
paragraph, this Agreement constitutes the entire agreement of the parties with
respect to the matters addressed herein and it supersedes all other prior
agreements and understandings, both written and oral, express or implied, with
respect to the subject matter of this Agreement including, without limitation,
agreements in effect immediately prior to any Change of Control. It is
specifically agreed and acknowledged that: (i) any applicable plan or agreement
providing for rights upon the occurrence of a change of control other than those
designated as severance, separation, change of control or employment agreements
shall not be superseded by this Agreement and shall operate in accordance with
their terms; (ii) except as provided in this Agreement, the Employee shall not
be entitled to severance payments or benefits under any severance or similar
plan, program, arrangement or agreement of or with the Employer or the Company
for any cessation of employment occurring while this Agreement is in effect; and
(iii) that certain Consent Letter agreed to by Employee and the Company dated on
or about January 30, 2009, concerning the Company’s possible participation in
the United States Department of Treasury’s TARP Capital Purchase Program, shall
not be superseded by this Agreement and shall operate in accordance with its
terms.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written herein.

 

 

CENTRAL VIRGINIA BANKSHARES, INC.

 

 

 

By: /s/ James T. Napier

 

Its Chairman of the Board

 

 

Address:

 

                                                                                                
                                                                        

                                                                                                
_______________________________

 

 

 

RALPH LARRY LYONS

 

 

 

/s/ Ralph Larry Lyons

 

17

 



 

 

